ORDER

PER CURIAM.
AND NOW, this 20th day of June, 2006, Martin Luther Carter, a member of the Bar of this Commonwealth, having been transferred to disability status in Connecticut by Order of the Superior Court of Connecticut, Judicial District of New London, dated March 9, 2006, it is hereby
ORDERED that the status of Martin Luther Carter be immediately modified from inactive status pursuant to Rule 219, Pa.R.D.E., to inactive status pursuant to Rule 301(c), Pa.R.D.E., for an indefinite period and until further Order of the Court. Respondent shall comply with all the provisions of Rule 217, Pa.R.D.E.